Exhibit 10.2

AMENDED AND RESTATED

EXECUTIVE SEVERANCE BENEFIT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFIT AGREEMENT (the
“Agreement”) is entered into by and between WageWorks, Inc., a Delaware
corporation (the “Corporation”), and              (the “Executive”), effective
            , 2017 (the “Effective Date”).

WHEREAS, the Corporation and the Executive previously entered into an Executive
Severance Benefit Agreement effective                      (the “Previous
Agreement”).

WHEREAS, the Corporation and the Executive desire to amend and restate the
Previous Agreement from and after the Effective Date.

WHEREAS, the Administrator believes that it is in the best interests of the
Corporation and its stockholders (i) to assure that the Corporation will have
the continued dedication and objectivity of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change in Control and (ii) to provide
the Executive with an incentive to continue the Executive’s employment prior to
a Change in Control and to motivate the Executive to maximize the value of the
Corporation upon a Change in Control for the benefit of stockholders.

WHEREAS, the Administrator believes that it is imperative to provide the
Executive with certain severance benefits upon the Executive’s termination of
employment under certain circumstances that are competitive. These benefits will
provide the Executive with enhanced financial security and incentive and
encouragement to remain with the Corporation notwithstanding the possibility of
a Change in Control.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Executive and the Corporation agree as follows:

PART ONE – DEFINITIONS

For purposes of this Agreement, the following definitions shall be in effect:

Administrator means the compensation committee of the Board.

Board means the Corporation’s Board of Directors.

Change in Control shall have the same meaning as defined in the Plan.

Change in Control Severance Benefits means the various payments and benefits to
which the Executive may become entitled under Part Three of this Agreement.



--------------------------------------------------------------------------------

Change in Control Severance Period means the period commencing with the
Corporation’s execution of the definitive agreement for a Change in Control and
continuing until the end of the twenty-four (24)-month period measured from the
closing date of that Change in Control.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the Corporation’s common stock.

Equity Awards means the Executive’s equity awards to purchase shares of Common
Stock, including restricted stock units, Performance Equity Awards, and the
Options.

Government Agencies means any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board.

Incapacity means the inability of the Executive, by reason of any injury or
illness, to properly perform the Executive’s normal duties and responsibilities
of the Executive’s position with the Corporation for a period of more than one
hundred eighty (180) consecutive days.

Involuntary Termination means the Executive’s Separation from Service as a
result of either: (i) the Corporation’s termination of the Executive’s
employment for any reason other than a Termination for Cause, or due to the
Executive’s death or Incapacity or (ii) the Executive’s voluntary resignation
within ninety (90) days following the end of the notice period following the
occurrence of one or more of the following without the Executive’s written
consent: (A) a material reduction in the Executive’s total cash compensation
opportunity as in effect immediately prior to the earlier of: (1) the date of
the Executive’s Separation from Service or (2) the Change in Control; provided,
however, that a reduction of ten percent (10%) or more is deemed to be material
for such purpose, (B) a material relocation of the Executive’s principal place
of employment, with a relocation that is more than twenty-five (25) miles from
the location of the Executive’s principal place of employment as in effect
immediately prior to the Change in Control, (C) a material breach by the
Corporation of any of its obligations under any written agreement between
Executive and the Corporation, or (D) a material reduction in the Executive’s
job duties, authority, or responsibilities as in effect immediately prior to the
earlier of: (1) the date of the Executive’s Separation from Service or (2) the
Change in Control; provided, however, that a reduction in duties, authority or
responsibilities solely by virtue of the Corporation being acquired and made
part of a larger entity (as, for example, when the                      of the
Corporation remains as such following a Change in Control but is not made the
                     of the acquiring corporation) is deemed to be material for
such purpose; provided, however, that none of the events specified in this
clause (ii) shall constitute grounds for an Involuntary Termination unless the
Executive first provides written notice to the Corporation describing the
applicable event within ninety (90) days following the occurrence of that event
and the Corporation fails to cure such event within thirty (30) days after
receipt of such written notice.

 

-2-



--------------------------------------------------------------------------------

Option means any option granted to the Executive under the Plan or otherwise to
purchase shares of Common Stock which is outstanding at the time of the
Executive’s Involuntary Termination.

Performance Equity Awards means any Equity Awards that are eligible to vest, in
whole or in part, based on achievement of one or more performance metrics.

Plan means the Corporation’s 2010 Equity Incentive Plan and any successor stock
incentive plan subsequently implemented by the Corporation.

Separation from Service means the cessation of the Executive’s status as an
Employee of the Corporation and shall be deemed to occur at such time as the
level of the bona fide services Executive is to perform as an Employee (or as a
consultant or other independent contractor) permanently decreases to a level
that is not more than twenty percent (20%) of the average level of services
Executive rendered in Employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which Executive may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A. For purposes of determining
whether Executive has incurred a Separation from Service, the Executive will be
deemed to continue in “Employee” status for so long as he remains in the employ
of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
other corporation or business controlled by, controlling or under common control
with, the Corporation as determined in accordance with Sections 414(b) and
(c) of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.4.14(c)-2 of the Treasury Regulations. In addition to the foregoing, a
Separation from Service will not be deemed to have occurred while the Executive
is on a sick leave or other bona fide leave of absence if the period of such
leave does not exceed six (6) months or any longer period for which the
Executive is provided with a right to reemployment with the Corporation either
by statute or contract; provided, however, that in the event of a leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and that causes the Executive to be unable to perform the
Executive’s duties as an Employee, no Separation from Service shall be deemed to
occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Executive is not provided with a right to
reemployment by either statute or contract, then the Executive will be deemed to
have Separated from Service on the first day immediately following the
expiration of the applicable six (6)-month or twenty-nine (29)-month period.

 

-3-



--------------------------------------------------------------------------------

Termination for Cause means a Separation from Service as a result of the
termination of the Executive’s employment by the Corporation due to (i) the
commission of any act of fraud, embezzlement or by the Executive or the
Executive’s commission of, or plea of nolo contendere to, a felony, (ii) any
intentional use or intentional disclosure by the Executive of confidential
information or trade secrets of the Corporation (or any parent or subsidiary of
the Corporation), (iii) any other intentional misconduct by the Executive
adversely affecting the business or affairs of the Corporation (or any parent or
subsidiary of the Corporation), (iv) the Executive’s failure to cure any breach
of the Executive’s obligations under the Executive’s Proprietary Information and
Inventions Agreement with the Corporation after written notice of such breach
from the Corporation and a reasonable cure period of at least thirty (30) days
(v) the Executive’s continued failure to perform the duties and responsibilities
of the Executive’s position after there has been delivered to the Executive a
written demand for performance from the Executive’s supervisor which describes
the basis for the supervisor’s belief that the Executive has not substantially
performed the Executive’s duties and provides the Executive with at least
fourteen (14) days to take corrective action, or (vi) intentional disregard of
the Corporation’s policies and procedures so as to cause loss, damage or injury
to the property, reputation or employees of the Corporation (or any parent or
subsidiary of the Corporation). The foregoing definition shall not be deemed to
be inclusive of all the acts or omissions which the Corporation (or any parent
or subsidiary of the Corporation) may consider as grounds for the dismissal or
discharge of the Executive or any other individual in the service of the
Corporation (or any parent or subsidiary of the Corporation), but a dismissal
for such other acts or omissions shall not constitute a Termination for Cause
for purposes of this Agreement.

PART TWO – SEVERANCE BENEFITS

1. Entitlement. Upon the Executive’s Involuntary Termination at any time other
than during the Change in Control Severance Period, then the Executive shall
become eligible to receive the severance benefits provided under this Part Two.
Those benefits shall be in lieu of any other severance benefits for which the
Executive might otherwise be eligible by reason of the Executive’s termination
of employment or Separation from Service under such circumstances.

Notwithstanding the foregoing, the Executive’s entitlement to severance benefits
under this Part Two shall be subject to the following requirements (the
“Severance Benefit Conditions”):

(a) In order to receive any severance benefits under this Part Two, but not less
than an amount equal to one (1) month of salary continuation payments and at
least one (1) month of reimbursed Coverage Costs under Part Two – 2(a) and Part
Two – 2(b) of this Part Two, the Executive must comply with each of the
following requirements:

(i) The Executive shall, within sixty (60) days of the date after such
Separation from Service, execute and deliver to the Corporation a Severance &
General Release Agreement, in substantially the form of attached Exhibit A
hereto (the “Release”) which must become effective and irrevocable, in
accordance with applicable law, no later than sixty (60) days following such
Separation from Service (such deadline, the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, the Executive
will forfeit any rights to severance benefits under this Agreement. No severance
benefits will be paid or provided until the Release becomes effective and
irrevocable. Upon the Release becoming effective, any

 

-4-



--------------------------------------------------------------------------------

payments delayed from the date of the Executive’s Separation from Service
through the effective date of the Release will be payable in a lump sum without
interest as soon as administratively practicable after the Release becomes
effective and irrevocable and all other amounts will be payable in accordance
with the payment schedule applicable to each payment or benefit. In the event
the Executive’s Separation from Service occurs at a time during the calendar
year where the Release Deadline is in the calendar year following the calendar
year in which the Executive’s Separation from Service occurs, then any severance
payments under this Agreement that would be considered deferred compensation
under Code Section 409A will be paid on, or in the case of installments, will
not commence until, the sixty-first (61st) day after the Executive’s Separation
from Service, or such later date as provided in Part Five – 3 of this Agreement.

The provisions of this Agreement are intended to be exempt from or in compliance
with the requirements of Code Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Code Section 409A, and any ambiguities or ambiguous terms
herein will be interpreted to so comply. The Corporation and the Executive agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to the Executive under Code Section 409A.

(ii) The Executive shall comply with all of Executive’s obligations under the
Executive’s Proprietary Information and Inventions Agreement with the
Corporation, attached as Exhibit B hereto (“PIIA”).

(b) In order to receive additional severance benefits under this Part Two in
excess of one (1) month of salary continuation payments and one (1) month of
reimbursed Coverage Costs (“Additional Severance Benefits”), the Executive must
comply with each of the additional requirements as follows:

(i) The Executive must comply with all of the Executive’s obligations under the
PIIA that survive the termination of the Executive’s employment with the
Corporation.

(ii) The Executive must comply with the restrictive covenants set forth in Part
Five – 4 of this Agreement.

In the event the Executive violates the PIIA, or elects to engage or otherwise
engages in any of the activities precluded by the restrictive covenants set
forth in Part Five – 4 of this Agreement, the Executive shall not be entitled,
after the date of such violation or activity (as the case may be), to receive
any Additional Severance Benefits.

2. Severance Benefits. Subject to the requirements of Part Two – 1, the
severance benefits to which the Executive may become entitled under this
Part Two shall consist of the following:

(a) Salary Continuation Payments. The Executive shall be eligible to receive the
Executive’s base salary for a total period of            months at the
annualized rate in effect for him

 

-5-



--------------------------------------------------------------------------------

at the time of the Executive’s Involuntary Termination; provided, however, that
if the Executive’s Involuntary Termination is due to an event set forth in
clause (ii)(A) of the “Involuntary Termination” definition, then such salary
continuation payments shall be based on the annualized rate of base salary in
effect for the Executive immediately prior to the applicable reduction. The
salary continuation payments shall be made at periodic intervals in accordance
with the Corporation’s payroll practices for salaried employees, beginning with
the first pay date within the sixty (60)-day period measured from the date of
Executive’s Separation from Service due to such Involuntary Termination on which
the requisite Release is effective. In no event shall the first such payment be
made later than the last day of such sixty (60)-day period on which the Release
is so effective, unless a further deferral is required pursuant to Part Five – 3
of this Agreement. The salary continuation payments to which the Executive
becomes entitled in accordance with this Part Two – 2(a) (or Part Three – 2, if
applicable) shall be treated as a right to a series of separate payments for
purposes of Code Section 409A.

(b) Health Care Coverage. Provided the Executive and the Executive’s eligible
dependents elect to continue medical care coverage under the Corporation’s group
health care plans pursuant to the applicable COBRA provisions, the Corporation
shall reimburse the Executive for the costs he incurs to obtain such continued
coverage for himself and the Executive’s eligible dependents (collectively, the
“Coverage Costs”) until the earliest to occur of (i) the expiration of the
                    -month period measured from the first day of the calendar
month following the calendar month in which the Executive’s Involuntary
Termination occurs, (ii) the first date on which the Executive and the
Executive’s eligible dependents are covered under another employer’s health
benefit program without exclusion for any pre-existing medical condition or
(iii) the first date on which the Executive elects to engage or otherwise
engages in any of the activities precluded by the restrictive covenants set
forth in Part Five – 4 of this Agreement. In order to obtain reimbursements for
the Coverage Costs, the Executive must submit appropriate evidence to the
Corporation of each periodic payment within sixty (60) days after the payment
date, and the Corporation shall within thirty (30) days after such submission
reimburse the Executive for that payment. During the period such medical care
coverage remains in effect hereunder, the following provisions shall govern the
arrangement: (i) the amount of Coverage Costs eligible for reimbursement in any
one calendar year of such coverage shall not affect the amount of Coverage Costs
eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; (ii) no Coverage Costs shall be
reimbursed after the close of the calendar year following the calendar year in
which those Coverage Costs were incurred; and (iii) the Executive’s right to
reimbursement of such Coverage Costs cannot be liquidated or exchanged for any
benefit. To the extent the reimbursed Coverage Costs are treated as taxable
income to the Executive, the Corporation shall report the reimbursement as
taxable W-2 wages and collect the applicable withholding taxes, and the
resulting tax liability shall be the Executive’s sole responsibility. Any
additional health care coverage to which the Executive and the Executive’s
dependents may be entitled under COBRA, following the period of such Coverage
Cost reimbursement under this Part Two – 2(b), shall be at the Executive’s sole
cost and expense.

Notwithstanding the foregoing, if the Corporation determines, in its sole
discretion, that it cannot provide the foregoing Coverage Costs without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act,
the Patient Protection and Affordable Care Act, and the Health Care

 

-6-



--------------------------------------------------------------------------------

and Education Reconciliation Act of 2010), the Corporation will in lieu thereof
provide to the Executive a taxable monthly payment, payable on the last day of a
given month (except as provided by the following sentence), in an amount equal
to the portion of the monthly Coverage Costs, which payments will be made
regardless of whether Executive or his eligible dependents elect COBRA
continuation coverage on the same payment schedule as the Coverage Costs and
will end on the earliest to occur of (i) the expiration of the
                     -month period measured from the first day of the calendar
month following the calendar month in which the Executive’s Involuntary
Termination occurs, (ii) the first date on which the Executive and the
Executive’s eligible dependents are covered under another employer’s health
benefit program without exclusion for any pre-existing medical condition or
(iii) the first date on which the Executive elects to engage or otherwise
engages in any of the activities precluded by the restrictive covenants set
forth in Part Five – 4 of this Agreement. For the avoidance of doubt, the
taxable payments in lieu of Coverage Costs may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholdings.

(c) Tax Gross-Up Payment. To the extent any reimbursements of Coverage Costs
under Part Two – 2(b) or the payments in lieu of Coverage Costs under Part Two –
2(b) constitute taxable income to the Executive, he shall be entitled to an
additional cash payment in a dollar amount sufficient to cover the federal and
state income tax liability attributable to such taxable income and the
additional tax gross-up payment made hereunder. Unless a further deferral is
required pursuant to Part Five – 4 of this Agreement, each such tax gross-up
payment shall be paid to or on behalf of the Executive within ten (10) business
days after the federal and state income taxes to which it relates are remitted
to the appropriate tax authorities. In no event shall any further payments be
made under this Part Two – 2(c) should the Executive fail to comply with the
Severance Benefit Conditions.

(d) No Equity Award Vesting Acceleration. All vesting of the Executive’s
outstanding Equity Awards shall cease at the time of the Executive’s Involuntary
Termination, and with respect to any Option, the Executive shall not have more
than the period of time specified in the applicable stock option agreement in
which to exercise each such Option following such Involuntary Termination for
any shares of Common Stock for which that Option is vested and exercisable at
the time of such termination, subject to earlier termination under the Plan.

PART THREE – CHANGE IN CONTROL SEVERANCE BENEFITS

1. Change in Control Severance Benefits Entitlement. Upon the Executive’s
Involuntary Termination within the Change in Control Severance Period, then the
Executive shall become eligible to receive the Change in Control Severance
Benefits provided under Part Three – 2, subject to the conditions set forth
therein. The Change in Control Severance Payments provided under this Part Three
shall be in lieu of any other severance benefits to which the Executive might
otherwise, by reason of the Executive’s termination of employment or Separation
from Service during the Change in Control Severance Period, be eligible under
any other severance plan, program or arrangement of the Corporation, including
(without limitation) Part Two of this Agreement.

 

-7-



--------------------------------------------------------------------------------

2. Change in Control Severance Benefits. Subject to the requirements of Part Two
– 1 of this Agreement, the Change in Control Severance Benefits for which the
Executive may become eligible under this Part Three shall consist of the
following payments and benefits:

(a) Severance Benefits. The Executive shall be eligible to receive the same
level of salary continuation payments, Coverage Cost reimbursements (or payments
in lieu of Coverage Cost reimbursements) and tax gross-up payments and at the
same times as set forth in Part Two – 2 of this Agreement.

(b) Payment Equal to Target Bonus. The Executive shall become entitled to
receive an amount equal to the annual target bonus in effect for the Executive
for the year in which the Executive’s Involuntary Termination occurs
(the “Termination Bonus”). Such amount shall be paid in a lump sum on the first
business day, within the sixty (60)-day period measured from the later of
(i) the date of the Executive’s Separation from Service due to such Involuntary
Termination or (ii) the closing date of the Change in Control, on which the
Release is effective, unless a further deferral is required pursuant to Part
Five – 4 of this Agreement. The payment shall be subject to the Corporation’s
collection of all applicable withholding taxes, and the Executive shall receive
only the net amount remaining after such taxes have been collected. In no event
shall any Termination Bonus be paid unless the Change in Control transaction is
in fact consummated.

(c) Equity Award Vesting Acceleration. If the Executive holds one or more
unvested Equity Awards that remain outstanding as of immediately prior to the
Executive’s Involuntary Termination within the Change in Control Severance
Period, then              percent (     %) of the unvested portion of each of
those Equity Awards shall immediately vest and become exercisable, within the
sixty (60)-day period measured from the later of (i) the date of the Executive’s
Separation from Service due to such Involuntary Termination or (ii) the closing
date of the Change in Control, on which the Release is effective, unless a
further deferral is required pursuant to Part Five – 4 of this Agreement.

Any Options for which vesting is so accelerated, together with all other Options
held by the Executive that are vested and exercisable as of immediately prior to
such Involuntary Termination, may be exercised for any or all of the underlying
option shares as fully-vested shares. The Options as so accelerated and all
other vested Options held by the Executive shall remain outstanding until the
earlier of (i) the expiration date of the maximum option term or (ii) the
expiration of the limited period of time specified in the applicable stock
option agreement for which the Option is to remain exercisable following the
Executive’s termination of employment with the Corporation, subject to earlier
termination under the Plan.

 

-8-



--------------------------------------------------------------------------------

PART FOUR – TERMINATION DUE TO DEATH OR INCAPACITY

1. Effect of Termination due to Death or Incapacity. If the Executive undergoes
a Separation from Service due to the Executive’s death or Incapacity, the
Executive shall become eligible to receive the benefits provided under Part Four
– 1, subject to the conditions set forth herein.

(a) Health Care Coverage. The Executive and/or his eligible dependents shall be
eligible to receive the same level of Coverage Cost reimbursements (or payments
in lieu of Coverage Cost reimbursements) and tax gross-up payments and at the
same times as set forth in Part Two - 2(b) of this Agreement.

(b) Equity Award Vesting Acceleration. If the Executive holds one or more
unvested Equity Awards immediately prior to the Separation from Service due to
the Executive’s death or Incapacity, then              percent (    %) of the
unvested portion of each of those Equity Awards shall immediately vest and
become exercisable. Any Options for which vesting is so accelerated, together
with all other Options held by the Executive that are vested and exercisable as
of immediately prior to such Separation from Service, may be exercised for any
or all of the underlying option shares as fully-vested shares. The Options as so
accelerated and all other vested Options held by the Executive shall remain
outstanding until the earlier of (i) the one (1)-year anniversary of Executive’s
termination date or (ii) the expiration of the limited period of time specified
in the applicable stock option agreement for which the Option is to remain
exercisable following the Executive’s termination of employment with the
Corporation due to death or “Disability” (as such term is defined in the Plan),
subject to earlier termination under the Plan.

PART FIVE – LIMITATION ON BENEFITS

1. No Duplication of Benefits. In no event shall the Executive be entitled to
severance benefits under both Parts Two and Three of this Agreement.

2. Benefit Limit. The benefit limitations of this Part Five shall be applicable
in the event the Executive receives any benefits under this Agreement that are
deemed to constitute parachute payments under Code Section 280G.

In the event that any payments to which the Executive becomes entitled in
accordance with the provisions of this Agreement or otherwise would otherwise
constitute a parachute payment under Code Section 280G, then such payments will
be subject to reduction to the extent necessary to assure that the Executive
receives only the greater of (i) the amount of those payments which would not
constitute such a parachute payment or (ii) the amount which yields the
Executive the greatest after-tax amount of benefits after taking into account
any excise tax imposed on the payments provided to the Executive under this
Agreement (or on any other benefits to which the Executive may become entitled
in connection with any change in control or ownership of the Corporation or the
subsequent termination of the Executive’s employment with the Corporation) under
Code Section 4999.

 

-9-



--------------------------------------------------------------------------------

Should a reduction in benefits be required to satisfy the benefit limit of this
Part Five – 2, then the Executive’s salary continuation payments under Part Two
– 2 or Part Three – 2, as applicable, shall accordingly be reduced (with such
reduction to be effected pro-rata to each payment) to the extent necessary to
comply with such benefit limit. Should such benefit limit still be exceeded
following such reduction, then the amount of the Executive’s bonus payment under
Part Three – 2(b) shall be reduced next, and finally the number of shares as to
which the Executive’s outstanding Equity Awards (including Options) would
otherwise vest on an accelerated basis in accordance with Part Three – 2(b)
shall be reduced (based on the value of the parachute payment attributable to
each such accelerated equity award under Code Section 280G), to the extent
necessary to eliminate such excess, with such reduction to be effected in the
same chronological order in which those awards were granted.

3. Code Section 409A.

(a) Notwithstanding any provision to the contrary in this Agreement (other than
Part Five – 3(b) below), no payments, benefits or reimbursements to which the
Executive otherwise becomes entitled under Part Two or Part Three of this
Agreement (other than reimbursement of Coverage Costs during the applicable
period of COBRA coverage) shall be made or provided to the Executive prior to
the earlier of (i) the first business day of the seventh month following the
date of the Executive’s Separation from Service or (ii) the date of the
Executive’s death, if the Executive is deemed at the time of such Separation
from Service to be a “specified employee” within the meaning of that term under
Code Section 416(i) and the Corporation’s stock is publicly traded on an
established securities market and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments, benefits and reimbursements deferred pursuant to this Section (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or made to the Executive in a lump sum,
and any remaining payments, benefits and reimbursements due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

If the Executive is, at any time during the twelve-month period ending on the
last day of any calendar year, deemed to be a “key employee” within the meaning
of that term under Code Section 416(i), then the Executive shall be deemed to be
a specified employee subject to the delayed payment provisions of this Part Five
– 3(a) for the period beginning on the April 1 of the following calendar year
and ending on the March 31 of the next year thereafter.

(b) The six (6) month holdback set forth in the subsection Part Five – 3(a)
above shall not be applicable to (i) any severance payments under Part Two or
Part Three of this Agreement that qualify as Short-Term Deferral Payments and
(ii) any remaining portion of the severance payments due the Executive under
Part Two or Part Three of this Agreement to the extent (I) that the dollar
amount of those payments does not exceed two (2) times the lesser of (x) the
Executive’s annualized compensation (based on the Executive’s annual rate of pay
for the calendar year preceding the calendar year of the Executive’s Separation
from Service, adjusted to reflect any increase during that calendar year which
was expected to continue indefinitely had Executive’s Separation from Service
not occurred) or (y) the maximum amount of compensation that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in

 

-10-



--------------------------------------------------------------------------------

which the Executive’s Separation from Service occurs, and (II) such severance
payments are to be made to the Executive no later than the last day of the
second calendar year following the calendar year in which the Separation from
Service occurs.

4. Restrictive Covenant: Non-Solicitation. During Executive’s employment and for
the a period of twelve (12) months immediately following the termination of
Executive’s relationship with the Corporation for any reason, whether voluntary
or involuntary, with or without cause, Executive will not directly or indirectly
solicit any of the Corporation’s employees to leave their employment at the
Corporation. Nothing in this Part Five – 4 shall affect Executive’s continuing
obligations under this Agreement or the PIIA during and after this twelve
(12) month period.

5. No Entitlement to Benefits. In no event shall the Executive be entitled to
any benefits under Part Two or Part Three of this Agreement if the Executive’s
employment ceases by reason of a Termination for Cause, if Executive’s
termination is due to his death or Incapacity, or if he voluntarily resigns
other than for a reason which qualifies as grounds for an Involuntary
Termination.

PART SIX – MISCELLANEOUS PROVISIONS

1. All Terminations. Upon any termination of the Executive’s employment with the
Corporation, including an Involuntary Termination, the Corporation shall pay the
Executive (i) any unpaid base salary earned for services rendered through the
date of termination, (ii) the value of any accrued but unused paid vacation
benefits or paid time-off (“PTO”) benefits, as applicable, and (iii) any bonus
amount actually earned and vested at time of such termination but not previously
paid to the Executive. In addition, except as otherwise provided in Part Three –
2(c) and Part Four – 1 herein, Executive’s outstanding Equity Awards, if any,
shall be governed by the terms of the applicable award agreement and the Plan.
Notwithstanding the foregoing, any vested amounts deferred by the Executive
under one or more of the Corporation’s non-qualified deferred compensation
programs or arrangements subject to Code Section 409A that remain unpaid on the
date of such termination of the Executive’s employment shall be paid at such
time and in such manner as set forth in each applicable plan or agreement,
subject, however, to the deferred payment provisions of Part Five – 3.

2. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) the Corporation and its successors
and assigns, including any successor entity by merger, consolidation or transfer
of all or substantially all of the Corporation’s assets (whether or not such
transaction constitutes a Change in Control), and (ii) the Executive, the
personal representative of the Executive’s estate and the Executive’s heirs and
legatees.

3. General Creditor Status. The benefits to which the Executive may become
entitled under Part Two or Part Three of this Agreement shall be paid, when due,
from the Corporation’s general assets, and no trust fund, escrow arrangement or
other segregated account shall be established as a funding vehicle for such
payments. Accordingly, the Executive’s right (or the right of the executors or
administrators of the Executive’s estate) to receive such benefits shall at all
times be that of a general creditor of the Corporation and shall have no
priority over the claims of other general creditors.

 

-11-



--------------------------------------------------------------------------------

4. Governing Law. The provisions of this Agreement shall be construed and
interpreted under the laws of the State in which Executive was employed by the
Corporation at the time of Executive’s Involuntary Termination. If any provision
of this Agreement as applied to any party or to any circumstance should be
adjudged by a court of competent jurisdiction or determined by an arbitrator to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the court
or determined by the arbitrator, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole.
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable and consistent with the intent
of the parties hereto. If such provision cannot be so amended without altering
the intention of the parties, then such provision, including any consideration
specifically tied to such provision, will be stricken, and the remainder of this
Agreement shall continue in full force and effect. It is the intent of the
parties to this Agreement that should any of the Severance Benefit Conditions of
Part Two – 1(b) be void or unenforceable as written herein, then the Executive
shall not be entitled to any Additional Severance Benefits under Part Two or
Part Three (as the case may be).

5. Arbitration.

(a) Each party agrees that any and all disputes which arise out of or relate to
the Executive’s employment, the termination of the Executive’s employment or the
terms of this Agreement shall be resolved through final and binding arbitration.
Such arbitration shall be in lieu of any trial before a judge and/or jury, and
the Executive and Corporation expressly waive all rights to have such disputes
resolved through trial before a judge and/or jury. Such disputes shall include,
without limitation, claims for breach of contract or of the covenant of good
faith and fair dealing, claims of discrimination, violation of public policy,
claims under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of the Executive’s employment with the Corporation or its termination.
Executive understands that Executive may bring a proceeding as a Private
Attorney General, as permitted by California law. Executive understands that
this Agreement does not prohibit Executive from pursuing an administrative claim
with a local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, including, but
not limited to, the Department of Fair Employment and Housing, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or the Workers’ Compensation Board. This
Agreement does, however, preclude Executive from pursuing a court action
regarding any such claim, except as permitted by law. Executive further
understands that this agreement to arbitrate also applies to any disputes that
the company may have with Executive. Executive understands that nothing in this
Agreement constitutes a waiver of any rights Executive may have under applicable
law, including, but not necessarily limited to, Section 7 of the National Labor
Relations Act or the Sarbanes-Oxley Act, including any rights prohibiting
compulsory arbitration. Similarly, nothing in this agreement prohibits Executive
from engaging in protected activity (as defined herein).

 

-12-



--------------------------------------------------------------------------------

(b) Arbitration shall be held in San Mateo County, California and conducted in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (“AAA Rules”), provided, however, that the
arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1282, et seq., or any other discovery authorized or required
by applicable law in arbitration proceedings. To the extent that any of the AAA
Rules or anything in this Part Six – 5 conflict with applicable law, the
arbitration procedures required by applicable law shall govern.

(c) During the course of the arbitration, the Corporation will pay the
arbitrator’s fee and any other type of expense or cost that the Executive would
not otherwise be required to bear if he were free to bring the dispute or claim
in court and any other expense or cost that is unique to arbitration. The
Corporation and the Executive shall each bear their own respective attorneys’
fees incurred in connection with the arbitration, and the arbitrator shall award
reasonable attorneys’ fees and costs of arbitration to the prevailing party. If
there is a dispute as to whether the Executive or the Corporation is the
prevailing party in the arbitration, the arbitrator will decide the issue.
Executive acknowledges and agrees that Executive is executing this agreement
voluntarily and without any duress or undue influence by the Corporation or
anyone else. Executive further acknowledges and agrees that Executive has
carefully read this Part Six – 5 and has asked any questions needed for
Executive to understand the terms, consequences, and binding effect of this
arbitration provision and fully understand it, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
my choice before signing this Agreement.

(d) The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.

6. Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement limits or prohibits Executive from filing a charge or complaint with,
or otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by Government Agencies
including disclosing documents or other information as permitted by law, without
giving notice to, or receiving authorization from, the Corporation.
Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Corporation Confidential
Information to any parties other than the Government Agencies. Executive further
understands that Executive is not permitted to disclose the Corporation’s
attorney-client privileged communications or attorney work product. In addition,
Executive hereby acknowledges that the Corporation has provided Executive with
notice in compliance with the Defend Trade Secrets Act of 2016 regarding
immunity from liability for limited disclosures of trade secrets. The full text
of the notice is attached in Exhibit C.

 

-13-



--------------------------------------------------------------------------------

7. Modification; Severability.

(a) This Agreement may be amended by the parties only by a written agreement
signed by the Executive and an authorized officer of the Corporation.

(b) In the event that, any one or more of the restrictive covenants of Part Five
– 4 of this Agreement shall for any reason be held to be unenforceable for any
reason including, but not limited to, being excessively broad as to duration,
geographical scope, activity or subject, it shall be construed or modified by
limiting and reducing it, so as to provide the Corporation with the maximum
protection of its business interests and yet be enforceable under the applicable
law as it shall then exist.

8. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

9. Complete Agreement. This Agreement, together with the Executive’s PIIA, shall
constitute the entire agreement and understanding of the Corporation and the
Executive with respect to subjects covered and replace all prior and
contemporaneous written or verbal agreements and understandings between the
Executive and the Corporation regarding such subjects, including the Previous
Agreement.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

 

WAGEWORKS, INC.  

   EXECUTIVE

By:  

 

   

 

Title:  

 

   

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE & GENERAL RELEASE AGREEMENT

I,                     , of behalf of myself, my heirs, administrators and
representatives, enter into this Severance & General Release Agreement
(“Release”) in exchange for the severance benefits under [Part Two / Part Three]
of that certain Amended and Restated Executive Severance Benefit Agreement
between WageWorks, Inc. (the “Corporation”) and myself, dated             , 2017
(the “Agreement”), following the [DATE] Involuntary Termination of my employment
with the Corporation.

1. I represent that (i) I have received from the Corporation all wages earned by
me and other amounts owed to me as a result of my employment with the
Corporation through my Involuntary Termination; (ii) I have returned to the
Corporation all items of property that the Corporation paid for and/or provided
to me for my use during employment with the Corporation; and (iii) I have
returned the Corporation all documents, materials and writings made or received
by me during the course of my employment with the Corporation (including copies,
excerpts and summaries, whether in paper or electronic form) except my personal
copies of documents evidencing my hire, compensation, benefits and stock
options, the Agreement, my Proprietary Information and Inventions Agreement with
the Corporation (“PIIA”), and any documents I received from the Corporation as a
stockholder of the Corporation.

2. I hereby waive, release and forever discharge the Corporation, its current
and former officers, directors, agents, employees, stockholders, successors,
assigns, parent, subsidiary and affiliated entities (collectively, “Releasees”)
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorney fees, damages and obligations of every kind and nature, in
law, equity or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising from or relating to any acts or omissions
occurring on and prior to the date I sign this Release, including (without
limitation) those arising from or relating to my hiring and employment with the
Corporation and the termination of that employment (collectively, “Claims”),
including (without limitation) Claims of wrongful discharge, infliction of
emotional distress, defamation, fraud, breach of contractual obligations,
violation of public policy, discrimination, harassment and retaliation in
violation of applicable law, including under the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), and all Claims for violation of any other
applicable federal, state and/or local law.

(a) In furtherance of my intent to waive, release and forever discharge all
Claims against the Releasees, including those that are presently “known and
unknown, suspected and unsuspected, disclosed and undisclosed,” I also waive all
rights and benefits conferred on me (if any) by Section 1542 of the California
Civil Code and by any comparable provision of other applicable law. I understand
that Section 1542 provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

A-1



--------------------------------------------------------------------------------

I understand that this means that, if I later discover facts different from or
in addition to those that I know or believe to be true as of the date this
Release becomes effective, that this Release shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.

(b) The only exceptions to my waiver, release and discharge of this Paragraph 2
are any Claims I may have (i) for severance benefits under the Agreement;
(ii) for benefits under a government-administered benefits program such as, but
not limited to, unemployment insurance benefits; (iii) for workers’ compensation
benefits under any of the Corporation’s workers’ compensation insurance policy
or fund (and I represent that I have provided written report(s) to the
Corporation’s General Counsel of all work-related illnesses or injuries I have
incurred during my employment with the Corporation); (iv) for any benefits
vested under any written employee benefit plan sponsored by the Corporation and
governed by ERISA; (v) arising from acts or omissions by any Releasees occurring
after the date I sign this Release; and (v) which, under applicable law, are not
waivable.

3. I acknowledge that I am waiving and releasing any rights I may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. I agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the effective
date of this Release. I acknowledge that the consideration given for this waiver
and release is in addition to anything of value to which I am already entitled.
I further acknowledge that I have been advised by this writing that: (a) I
should consult with an attorney prior to executing this Release; (b) I have
twenty-one (21) days within which to consider this Release; (c) I have seven
(7) days following my execution of this Release to revoke this Release; (d) this
Release shall not be effective until after the revocation period has expired;
and (e) nothing in this Release prevents or precludes me from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event I sign this
Release and return it to the Corporation in less than the 21-day period
identified above, I hereby acknowledge that I have freely and voluntarily chosen
to waive the time period allotted for considering this Release. I acknowledge
and understand that revocation must be accomplished by a written notification to
the Corporation’s Vice President of Human Resources that is received prior to
the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period. This Release will
not become effective until the eighth day after I have signed this Release,
provided that I have not timely revoked my signature agreement to this Release.

4. I understand that nothing in this Release shall in any way limit or prohibit
me from engaging in any Protected Activity. For purposes of this Release,
“Protected Activity” shall mean filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National

 

-2-



--------------------------------------------------------------------------------

Labor Relations Board (“Government Agencies”). I understand that in connection
with such Protected Activity, I am permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Corporation. Notwithstanding the foregoing, I agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Corporation confidential information to any
parties other than the Government Agencies. I further understand that “Protected
Activity” does not include the disclosure of any Corporation attorney-client
privileged communications. In addition, pursuant to the Defend Trade Secrets Act
of 2016, I am notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

5. I represent and warrant that (i) I have carefully read and understand the
terms and conditions of the Agreement, my PIIA and this Release (collectively,
“My Agreements”), (ii) I am not signing this Release in reliance on any promise
or representation not contained in any of My Agreements; and (iii) I sign this
Release knowingly, voluntarily and without coercion or duress.

 

Date:  

 

Signature:  

 

Print Name:  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

EXECUTIVE’S

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

C-1